       Case 2:19-cv-01719-DJH Document 42 Filed 07/29/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Daniel Fellner,                                   No. CV-19-01719-PHX-DJH
10                  Plaintiff,                         ORDER
11   v.
12   Travel 4 All Seasons LLC,
13                  Defendant.
14
15          On July 27, 2020, counsel for Plaintiff in this matter, Mr. Richard Liebowitz, filed
16   a Notice of Order (Doc. 40). The Notice, which is not in compliance with Local Rule

17   7.1(a), states that on June 26, 2020, Mr. Liebowitz was ordered by the Honorable Jesse M.
18   Furman, District Court Judge for the Southern District of New York, to file a copy of Judge

19   Furman’s recent opinion in all of Mr. Liebowitz’s pending cases. (Id. at 1). Upon review

20   of Judge Furman’s Order, which extensively describes Mr. Liebowitz’s misconduct in the
21   Southern District of New York as well as many other federal courts around the United
22   States, the Court finds reason to question whether Mr. Leibowitz is able to competently

23   and professionally prosecute this case as an out of state attorney admitted pro hac vice.

24   This concern is underscored by the fact that the Honorable Judge Susan Bolton, who

25   oversees pro hac vice admission to practice in this District, has found Mr. Liebowitz’s

26   misconduct and repeated failure to comply with Local Rules cause to deny at least three of
27   Mr. Liebowitz’s recent pro hac vice applications, including one in another case before this
28   Court. See Burns v. Living Easy Arizona Real Estate, LLC, 2:20-CV-00865-DJH at Doc.
       Case 2:19-cv-01719-DJH Document 42 Filed 07/29/20 Page 2 of 2



 1   28 (D. Ariz. June 18, 2020); Kwintiewicz v. Whats Up, LLC, 2:20-CV01173-GMS at Doc.
 2   13 (D. Ariz. July 7, 2020); Schmidt v. Clifton Hotel, LLC, 4:20-CV-00233-JGZ at Doc. 15
 3   (D. Ariz. July 15, 2020). The Court has already warned Mr. Leibowitz that his continued
 4   disregard for Local Rules of this Court could result in the revocation of his pro hac status.
 5   (See Doc. 29 (detailing Mr. Leibowitz’s many deficiencies, including his failure to file a
 6   Complaint in compliance with LRCiv 7.1(a)(1) and LRCiv 7.1(a)(3), to submit the
 7   automated Civil Cover Sheet when filing the new case, as required by the Electronic Case
 8   Filing Administrative Policies and Procedures Manual Section II(B), and to submit a timely
 9   election form regarding consent to the exercise of authority by a magistrate judge, as
10   required by LRCiv 3.7(b), which necessitated the issuance of an Order to Show Cause)).
11          In light of the foregoing,
12          IT IS ORDERED that within seven (7) days of this Order, Mr. Leibowitz must
13   show cause, in a filing that fully comports with the Local Rules of this District, why the
14   Court should not mandate his association with an Arizona-based attorney with at least five
15   years of experience practicing in this Court or otherwise revoke his pro hac vice admission
16   status in the District of Arizona. Mr. Leibowitz’s response to this Order to Show Cause
17   must also certify and evidence that Mr. Leibowitz has sent a copy of this Order and Judge
18   Furman’s Order to his client.
19          IT IS FURTHER ORDERED that failure to timely respond to this Order to Show
20   Cause may result in revocation of Mr. Leibowitz’s pro hac vice status in this matter.
21          Dated this 29th day of July, 2020.
22
23
24                                                Honorable Diane J. Humetewa
25                                                United States District Judge

26
27
28


                                                 -2-
